DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (CN101614328) in further view of Isely(2007/0297184).

Regarding claim 1, Liu discloses a housing (40) having an upper wall(44) , a first side wall(left rear 40), and a second side (right rear 40)wall at least partially defining an interior and a bottom opening(fig. 2) ; a mounting tray positioned in the interior and releasably connected to the housing(10); a first light (30)emitter connected to the mounting tray(32) and having a first light output(24); a second light emitter(30) connected to the mounting tray and having a second light output,(24 )wherein the second light emitter is oriented at an oblique angle to the bottom
opening( by means of 10,12, which is folded); a third light emitter connected to the mounting tray and having a third light output(30, 24, there are multiple light emitters) ; and a lens connected to the housing(50). Liu does not clearly state that the third light emitter includes a spot light output. Isely discloses a lighting device with a light emitter (24) that includes a spot light output (as well as several other lighting functions,  by means of interface 74, Para.0059-0060 ). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Liu with a third light emitter that has includes a spot-light output, as taught by Isely since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the third light source of Liu to include a spot light output, as taught by Isely would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, since one or ordinary skill would have been motivated to do so in order to provide a light emitting device with various predetermined light emissions. 
Regarding claim 5, the lens is releasably connected to the housing without any additional fasteners (Description, fig 2). 


Regarding claim 8, the first light emitter, second light emitter, and third light emitter or positioned in the same compartment (figs. 2-3)
Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Islely as applied to claim1 above, and further in view of M (2011/0242809).

Regarding claim 7, the third light emitter includes  LEDs arranged in a circle. Liu in further view  of Isely does not clearly teach the LEDs arranged in a circle. Medendorp Jr. et al discloses a light emitting device with LEDs arranged in a circle (Figs 2b). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the third light emitter of Liu in further view of  Isely in further view of the LEDs arranged in a circle of Medendorp Jr . et al since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the  third light emitter of Liu in further view of  Isely in further view of the LEDs arranged in a circle of Medendorp Jr would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular to provide the third lighting device with a predetermined light output.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-4,6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art cited of record does not anticipate individually or teach in combination the following limiations:
The first side wall and the second side wall each include a first mounting feature having a projection extending into the interior, and wherein the lens has a base, a first arm extending from the base, and a second arm extending from the base.
A secondary housing defining a secondary interior, a secondary light emitter positioned in the secondary interior, a secondary lens connected to the secondary housing, and a driver positioned in the primary housing and providing power to at least one of the first, second, and third light emitters and providing power to the secondary light emitter.
A light fixture comprising: a primary housing having an upper wall, a first side wall, and a second side wall at least partially defining a primary interior and a bottom opening; a mounting tray positioned in the primary interior and releasably connected to the primary housing; a first light emitter connected to the mounting tray and having a first light output; a second light emitter connected to the mounting tray and having a second light output; a third light emitter connected to the mounting tray and having a third light output; a primary lens connected to the primary housing; a secondary housing defining a secondary interior; a secondary light emitter positioned in the secondary interior; a secondary lens connected to the secondary housing; and a driver positioned in the primary housing and providing power to at least one of the first, second, and third light emitters and providing power to the secondary light emitter.


Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/25/2020  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        8